THE THIRTEENTH COURT OF APPEALS

                                     13-21-00101-CR


                             EX PARTE JOHN D. FERRARA


                                   On Appeal from the
                  County Court at Law No. 5 of Cameron County, Texas
                         Trial Court Cause No. 2021-CCL-0205


                                      JUDGMENT

       The Court’s judgment issued on June 9, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

       We further order this decision certified below for observance.

June 30, 2022